Citation Nr: 0019323	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-09 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Evaluation of service-connected meralgia paresthetica, 
evaluated as 10 percent disabling from April 30, 1996.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) following a December 1997 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a claim of service connection for 
meralgia paresthetica, and assigned a zero percent 
evaluation, effective from April 30, 1996.  Subsequently, by 
a July 1998 action, a compensable (10 percent) evaluation was 
assigned, effective from April 30, 1996.


FINDING OF FACT

The veteran experiences no more than mild incomplete 
paralysis of the femoral nerve.


CONCLUSION OF LAW

An evaluation greater than 10 percent for meralgia 
paresthetica is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.124a (Diagnostic Code 8526) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that the meralgia paresthetica affecting 
his right hip is worse than currently evaluated-that it is 
manifested by numbness, burning, and tingling in the right 
anterior upper thigh, and thus more nearly approximates the 
criteria for a higher evaluation.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  In 
addition, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson, 12 Vet. App. 119 (1999).

The veteran has been service connected for meralgia 
paresthetica, which was found to be 10 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8526 (paralysis of 
the anterior crural nerve).  See RO decision dated in 
December 1997 and action dated in July 1998.  Under 
Diagnostic Code 8526, he will be entitled to a higher 
evaluation if he has moderate incomplete paralysis of the 
nerve (20 percent disabling), severe incomplete paralysis (30 
percent disabling), or complete paralysis, namely paralysis 
of quadriceps extensor muscles (40 percent disabling).  
38 C.F.R. § 4.124a.

The term "moderate" as used in Diagnostic Code 8526 is not 
defined by regulation.  However, the overall regulatory 
scheme relating to impairment of the nerves of the lower 
extremities generally contemplates the assignment of 20 
percent ratings in cases where the veteran experiences some 
functional defects secondary to the nerve impairment.  
Indeed, when the nerve involvement is wholly sensory, the 
disability is normally considered only mildly disabling, at 
the most moderately disabling.  38 C.F.R. § 4.124a.  Examples 
of functional deficits are found in rating criteria such as 
those for evaluating the common peroneal, superficial 
peroneal, deep peroneal tibial, or posterior tibial nerve.  
38 C.F.R. § 4.124a (Diagnostic Codes 8521, 8522, 8523, 8524, 
8525) (1999).  Even Diagnostic Code 8526 contemplates 
functional deficits of the quadriceps extensor muscles as the 
disability becomes more disabling.  When there is 
"incomplete paralysis," impairment of function is 
substantially less than the type pictured for complete 
paralysis, see 38 C.F.R. § 4.124a, but the implication of 
such regulatory language is that there nevertheless is some 
degree of functional impairment.  As already noted, wholly 
sensory involvement is generally rated as only mildly 
disabling.  38 C.F.R. § 4.124a.  

The veteran has complained of numbness, burning, and tingling 
in the right anterior upper thigh.  Moreover, on examination 
by VA in November 1997, the joints' examiner reported that 
there was an area of subjective sensory loss about the 
superior aspect of the right thigh, oval in shape, and 
measuring six and one-half inches by four inches.  The VA 
peripheral nerve examiner likewise observed decreased 
sensation to pinprick.  The diagnosis was meralgia 
paresthetica.  Likewise, an April 1998 letter from a private 
physician shows that, on examination, there was an area of 
decreased sensation in the anterior lateral right thigh 
consistent with meralgia paresthetica and an area of 
tenderness in the area of the inguinal ligament.  Similarly, 
an undated private treatment record, received by the RO in 
March 1999, shows the veteran's complaints of a tingling 
sensation in the anterior right thigh and subjective evidence 
of paresthesia.  

The November 1997 VA joint examiner also reported that, on 
examination, the veteran was well developed, gait and trunk 
movements were unguarded, no pain was elicited with range of 
motion studies, and range of motion of the hip was as 
follows:  flexion to 120 degrees, abduction to 45 degrees, 
extension to 20 degrees, adduction to 20 degrees, internal 
rotation to 40 degrees, and external rotation to 45 degrees.  
This examiner also opined that there were no abnormalities in 
the veteran's right hip and the veteran had no functional 
deficits that he could find.  Similarly, the private 
physician reported, after discussing the veteran's treatment 
options, that "[i]t is also ok [for the veteran to] just to 
live with the condition as no harm will result from it."  
Such findings indicate that the veteran experiences no 
functional deficits.  In other words, his problem is wholly a 
sensory one.

Therefore, the Board finds that, while the term "moderate" 
is not defined by regulation, the instructions provided in 
the regulation with respect to wholly sensory involvement 
contemplate the veteran's type of case.  He has no functional 
problem and the sensory changes he experiences are, as the 
private physician has suggested, quite tolerable.  In short, 
the sensory changes are not of such an extent that they 
should be considered any more disabling than the average 
case.  In other words, there is no basis for saying that the 
changes are unusual to the point that they should be 
described in any way other than mild, which is how most cases 
involving only sensory deficits are to be evaluated.  
38 C.F.R. § 4.124a.  Accordingly, a higher evaluation for 
meralgia paresthetica is not warranted under Diagnostic 
Code 8526.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson, supra.

Based on the arguments made by the veteran in his written 
statements to the RO (i.e., his job as a United States Postal 
worker was affected because he had to take sick days because 
of his hip pain and his career as a martial arts instructor 
was cut short by his paralysis) the Board has given 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1) (1999).  Although the veteran has described his 
paralysis as being so bad that it interfered with his duties 
at work and he could not maintain his job as a martial arts 
instructor, the evidence does not suggest an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (1999).  The current evidence of record 
does not demonstrate that his meralgia paresthetica has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that his service-connected disability has an adverse effect 
on employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1999).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

The Board consequently concludes that the preponderance of 
the evidence is against this claim.  Furthermore, the Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§§ 3.102, 4.3 (1999), but does not find that the evidence is 
of such approximate balance as to warrant its application.


ORDER

An evaluation greater than 10 percent for meralgia 
paresthetica is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

